1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 EDWARD V. WATKINS and CAROLIE
 3 WATKINS,

 4        Plaintiffs-Appellants,

 5 v.                                                    No. 28,757

 6 FEDERAL HOME LIFE INSURANCE
 7 COMPANY and NEW MEXICO EDUCATORS
 8 CREDIT UNION,

 9        Defendants-Appellees.


10 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
11 John A. Dean, District Judge

12 David Mario Chavez
13 Farmington, NM

14 for Appellants

15 Finch & Olson PA
16 Jennifer Olson
17 Farmington, NM

18 for Appellee Federal Home Life Insurance Company

19 Lewis and Roca LLP
20 R. Thomas Dawe
21 Albuquerque, NM

22 for Appellee Educators Federal Credit Union of N.M.
1                           MEMORANDUM OPINION

2 SUTIN, Chief Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6       AFFIRMED.

7       IT IS SO ORDERED.



8                                        __________________________________
9                                        JONATHAN B. SUTIN, Chief Judge



10 WE CONCUR:



11 _________________________________
12 JAMES J. WECHSLER, Judge



13 _________________________________
14 TIMOTHY L. GARCIA, Judge




                                           2